                                                      Clear Form
DOCUMENTS UNDER SEAL                                                         TOTAL TIME (m ins): 3
M AGISTRATE JUDGE                            DEPUTY CLERK                            REPORTER/FTR
M INUTE ORDER                                Stephen Ybarra                           9:57 - 10:00
MAGISTRATE JUDGE                             DATE                                     NEW CASE         CASE NUMBER
Elizabeth D. Laporte                         January 9, 2019                                          18-cr-00465-MMC
                                                        APPEARANCES
DEFENDANT                                    AGE      CUST  P/NP   ATTORNEY FOR DEFENDANT                    PD.     RET.
Fujian Jinhua Integrated Circuit, Co. Ltd.            N         P       Christine Y. Wong                    APPT.
U.S. ATTORNEY                                INTERPRETER                            FIN. AFFT            COUNSEL APPT'D
Shiao Lee & Nicholas Hunter                  n/a                                    SUBMITTED

PROBATION OFFICER            PRETRIAL SERVICES OFFICER                  DEF ELIGIBLE FOR             PARTIAL PAYMENT
                              n/a                                       APPT'D COUNSEL               OF CJA FEES
                                          PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR                PRELIM HRG       MOTION           JUGM'T & SENTG                          STATUS
                                                                                                               TRIAL SET
       I.D. COUNSEL                  ARRAIGNMENT              BOND HEARING           IA REV PROB. or           OTHER
                                                                                     or S/R
       DETENTION HRG                 ID / REMOV HRG           CHANGE PLEA            PROB. REVOC.              ATTY APPT
                                                                                                               HEARING
                                                       INITIAL APPEARANCE
         ADVISED                    ADVISED                NAME AS CHARGED              TRUE NAME:
         OF RIGHTS                  OF CHARGES             IS TRUE NAME
                                                          ARRAIGNM ENT
       ARRAIGNED ON                  ARRAIGNED ON               READING W AIVED              W AIVER OF INDICTMENT FILED
       INFORMATION                   INDICTMENT                 SUBSTANCE
                                                          RELEASE
      RELEASED            ISSUED                      AMT OF SECURITY          SPECIAL NOTES             PASSPORT
      ON O/R              APPEARANCE BOND             $                                                  SURRENDERED
                                                                                                         DATE:
PROPERTY TO BE POSTED                              CORPORATE SECURITY                       REAL PROPERTY:
    CASH    $


      MOTION            PRETRIAL                   DETAINED         RELEASED      DETENTION HEARING             REMANDED
      FOR               SERVICES                                                  AND FORMAL FINDINGS           TO CUSTODY
      DETENTION         REPORT                                                    W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                                PLEA
    CONSENT                         NOT GUILTY                 GUILTY                  GUILTY TO COUNTS:
    ENTERED
    PRESENTENCE                     CHANGE OF PLEA             PLEA AGREEMENT          OTHER:
    REPORT ORDERED                                             FILED
                                                          CONTINUANCE
TO:                                 ATTY APPT                BOND                    STATUS RE:
2/6/19                              HEARING                  HEARING                 CONSENT                 TRIAL SET

AT:                                 SUBMIT FINAN.              PRELIMINARY           CHANGE OF               STATUS
                                    AFFIDAVIT                  HEARING               PLEA
2:15 pm                                                        _____________
BEFORE HON.                         DETENTION                  ARRAIGNMENT           MOTIONS                 JUDGMENT &
                                    HEARING                                                                  SENTENCING
MMC
         TIME W AIVED               TIME EXCLUDABLE            IDENTITY /            PRETRIAL                PROB/SUP REV.
                                    UNDER 18 § USC             REMOVAL               CONFERENCE              HEARING
                                    3161                       HEARING
                                                   ADDITIONAL PROCEEDINGS
cc: MMC


                                                                                            DOCUMENT NUMBER:
